DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Regarding claim 21 – A method, comprising: receiving downlink control information, wherein the downlink control information is received using a group common downlink control channel, the downlink control information indicates a reference slot format, the reference slot format corresponds to a reference numerology, and the group common downlink control channel is common to a group of user equipment (UEs), and determining, based on the reference numerology, the reference slot format, and a numerology corresponding to a bandwidth part, a slot format corresponding to the bandwidth part, wherein the group of UEs operates in M bandwidth parts, the reference slot format is for a reference numerology in N numerologies of the M bandwidth parts, wherein both N and M are positive integers greater than l, and wherein: a 
Regarding claim 28 - An apparatus, comprising: a transceiver, configured to receive downlink control information, wherein the downlink control information is received using a group common downlink channel, the downlink control information indicates a reference slot format, the reference slot format corresponds to a reference numerology, and the group common downlink channel is common to a group of user equipment (UEs), a processor, and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: determining, based on the reference numerology, the reference slot format, and a numerology corresponding to a bandwidth part, a slot format corresponding to the bandwidth part, wherein the group of UEs operates in M bandwidth parts, the reference slot format is for a reference numerology in N numerologies of the M bandwidth parts, wherein both N and M are positive integers greater than 1, and wherein: a value of N corresponds to a frequency range, or the value of N is indicated using a physical broadcast channel or a system message.
Regarding claim 35 - A non-transitory computer-readable medium comprising instructions which, when executed by a computer, cause the computer to: receive downlink control information, wherein the downlink control information is received using a group common downlink control channel, the downlink control information indicates a reference slot format, the reference slot format corresponds to a reference numerology, and the group common downlink control channel is common to a group of user equipment (UEs), and determine, based on the reference numerology, the reference slot format, and a numerology corresponding to a bandwidth part, a slot format corresponding to the bandwidth part, wherein 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 21-24, 26, 28-31, 33, 35-37, and 39 are allowable over the prior art of record.

Conclusion

Claims 21-24, 26, 28-31, 33, 35-37, and 39 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.


18 March 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465